Title: From Thomas Jefferson to Alexander Garrett, 16 September 1820
From: Jefferson, Thomas
To: Garrett, Alexander


Dear Sir
Poplar Forest.
Sep. 16. 20.
Your letter of the 9th did not come to hand until yesterday (Friday) and the Charlottesville mail had left Lynchburg the evening before. as the next mail will not reach you until the evening of Saturday next, and I shall be at home to dinner the next day I have thought it safer to carry your blank myself than to trust it by mail. it will be equally ready for the Richmond mail of Tuesday.The exact sums due on each of the 3 past instalments, & which will be due on the 4th will enter into the body of the report we have to make. as time will press I wish I could find your & the Proctor’s accounts at Monticello on my arrival there. affectionately yoursTh: Jefferson